--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED “[***]” AND
HAS BEEN FILED SEPARATELY WITH THE COMMISSION

Wholesale Digital Download and Master Tone Agreement

This Agreement is entered into as of September 25, 2006 by and between CD Baby,
Inc. ("CD Baby") and Sound Revolution Inc. ("COMPANY") on the following terms
and conditions:

1.

Right to Sell. During the term described below, CD Baby authorizes COMPANY (i)
to sell digital copies of certain “Master Recordings” (as defined below) as
permanent digital music downloads; and (ii) to convert certain Master Recordings
into “Master Tones” and to distribute such Master Tones from servers solely
controlled by COMPANY, to mobile, cellular, and wireless communications devices.
“Master Tone” means (i) a digital copy of a thirty (30) second portion of a
Master Recording sounded to a calling party; or (ii) a digital audio file
embodying a thirty (30) second portion of a Master Recording that is played back
to the user of a mobile, cellular, or wireless communications device when such
device is receiving an incoming call. All such authorization shall be
non-exclusive and shall extend to sales to customers who are located throughout
the United States and Canada. COMPANY agrees that CD Baby shall have the right
to approve the excerpt of each particular Master Recording that may be used as a
Master Tone. All other rights, obligations and provisions hereof shall apply
with respect to such Master Tones. COMPANY shall only host the Master Recordings
and Master Tones on servers located in Vancouver, British Columbia, and may only
sell the downloads and Master Tones directly to consumers and shall not sell or
otherwise distribute the downloads and Master Tones through or to other vendors,
including by way of syndication, linking, bundling arrangements, co-branded
sites and the like without the prior written consent of CD Baby. COMPANY shall
also have the right to stream promotional audio clips of not more than thirty
(30) seconds duration, and to use approved album artwork and artists' names, and
approved likenesses and biographical material concerning artists that are
provided by CD Baby in connection with such downloads and Master Tones, and the
promotion thereof (subject to any artist-related or other restrictions or
limitations as to which CD Baby may give COMPANY notice from time to time). Each
artist or other third party who shall provide CD Baby with rights to one or more
Master Recordings is sometimes referred to herein as a "Rightsholder".

    2.

Term. The initial term of this Agreement shall start as of date hereof and shall
continue unless sooner terminated as provided herein for one (1) year.
Thereafter, the term shall extend from year to year unless one party gives the
other party notice of termination no later than thirty (30) days' prior to the


--------------------------------------------------------------------------------


start of the next year. After the end of the term, COMPANY shall make no further
sales of downloads and Master Tones derived from the Master Recordings and shall
either return any source materials provided by CD Baby or destroy same at CD
Baby’s election. The provisions of paragraphs 6, 7 and 10 hereof shall survive
any termination of the term.

      3.

Master Recordings .

      a.

“Master Recordings” shall include only those sound recordings that CD Baby
chooses to make available to COMPANY for use in the creation of Master Tones
and/or for sale as digital music downloads during the term. CD Baby reserves the
right without limitation, to limit certain Master Recordings for use only as
downloads and not as Master Tones. Notwithstanding the foregoing or anything to
the contrary contained herein, Master Recordings shall only include those sound
recordings as to which CD Baby has received the applicable distribution rights
from the applicable Rightsholder. All such Master Recordings shall be provided
by CD Baby to COMPANY in a digital data format including applicable metadata,
and CD Baby shall have the right to update such digital data from time to time
during the term to change or add metadata or to add or delete Master Recordings
from availability hereunder as determined by CD Baby. Company agrees that it
shall promptly update any revised or new metadata provided by CD Baby and only
utilize such revised or new metadata from after five (5) business days of its
receipt of same. Without limiting the generality of the foregoing, Company
agrees that CD Baby shall have the absolute unfettered right by notice to
COMPANY to cause the removal by Company of any individual Master Recording
and/or entire album (and any Master Tones derived from same) from COMPANY’S
service, including without limitation in the event that CD Baby’s rights to a
particular Master Recording or album shall lapse, or be called into question, or
if CD Baby is requested by the applicable Rightsholder for any reason to remove
any such Master Recording(s) and/or Master Tone(s) from COMPANY’S service. If CD
Baby notifies COMPANY that any such Master Recording(s) and/or Master Tone(s)
are to be removed from COMPANY’s service then COMPANY shall so remove the
applicable Master Recording(s) and/or Master Tone(s) from availability on its
service as promptly as possible but in no event later than two (2) days
following the applicable notice from CD Baby.

      b.

The Master Recordings licensed hereunder shall be made available to COMPANY at
generally the same time that CD Baby makes the same available to other similarly
situated companies, subject to special promotions, and subject to any rights and
restrictions from the Rightsholder.

2

--------------------------------------------------------------------------------


c.

In accordance with the provisions of Schedules A and B attached hereto, CD Baby
shall furnish the Master Recordings to COMPANY in the form of digital files
together with metadata and cover art if available. COMPANY will be responsible
for and shall pay all costs of delivery and insurance in connection therewith,
and shall promptly return to CD Baby at COMPANY’s sole expense any materials
that shall be provided by CD Baby to COMPANY that are not purchased by COMPANY
in accordance with the provisions of the attached Schedules. The delivery method
and amounts of insurance shall be agreed by the parties prior to the shipment to
COMPANY of the applicable materials.

      4.

Security. COMPANY shall utilize appropriate safeguards to ensure that all
downloads or other transmissions of Master Tones and Master Recordings shall be
authorized and that no activities that might infringe the copyrights in and to
any Master Recordings, including without limitation in and to the musical
compositions embodied therein, shall occur. In the event of a security breach in
any of COMPANY's systems, COMPANY shall promptly alert CD Baby of such breach
and shall use its best efforts to cure same as soon as practicable and shall be
responsible for, and hereby fully indemnifies CD Baby against, any claim, demand
or action that may be the result thereof.

      5.

Wholesale Price. With respect to downloads, COMPANY shall pay CD Baby the
greater of: (a) [***] percent ([***]%) of the applicable retail price to
COMPANY’s customers with respect to each download or transmission of a Master
Recording; or (b) the applicable wholesale price set by CD Baby from time to
time with respect to each download or transmission of a Master Recording. With
respect to Master Tones, COMPANY shall pay CD Baby the greater of: (a) [***]
percent ([***]%) of the applicable retail price to COMPANY’S customers with
respect to each download or transmission of a Master Tone; or (b) the applicable
wholesale price set by CD Baby from time to time with respect to each download
or transmission of a Master Tone. The initial wholesale prices to be charged by
CD Baby shall be as specified below:

Applicable Wholesale Price for Download and Master Tone Sales to Customers in
the United States:

  Permanent Download Tracks: $[***] per track   Permanent Download Albums
(single disc): $[***] per album

--------------------------------
[***] Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3

--------------------------------------------------------------------------------


Permanent Download Albums (multiple disc): $[***] multiplied by number of discs
      Master Tones $[***] USD per Master Tone

Applicable Wholesale Price for Download and Master Tone Sales to Customers in
Canada:

  Permanent Download Tracks: $[***] per track   Permanent Download Albums
(single disc): $[***] per album Permanent Download Albums (multiple disc):
$[***] multiplied by number of discs Master Tones $[***] per Master Tone


Such wholesale prices shall in no event be reduced by any discounts, specials,
promotions and the like as may be implemented by COMPANY, nor shall the failure
of COMPANY to collect payment in any instance excuse the obligation of COMPANY
to make payment to CD Baby for each and every completed download or transmission
of a Master Tone or Master Recording hereunder. CD Baby shall give COMPANY no
less than fifteen (15) days’ prior notice of any wholesale price changes.
COMPANY shall be responsible for and shall pay any and all taxes as shall result
from the sale of downloads and Master Tones, and the operation of COMPANY’S
systems. The parties hereto agree that this Agreement is executed on a so-called
“Most Favored Nations” basis. In the event during the term COMPANY calculates or
pays royalties to any sound recording owner or licensor in any amounts greater
or on terms more favorable than those provided herein, then with the effective
date of any such calculation or payment, CD Baby shall be entitled to and shall
receive all benefits of such more favorable treatment. Notice of any such more
favorable treatment and the terms thereof shall be communicated to CD Baby in
writing no later than two (2) days after such treatment is offered or granted to
any other party.

    6.

Accounting. COMPANY shall render to CD Baby an accounting on a monthly basis,
fifteen (15) days after month end, accompanied by payment of the amounts due to
CD Baby hereunder. Such accounting shall include each download and Master Tone
distributed hereunder by

--------------------------------
[***]Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4

--------------------------------------------------------------------------------


track title, ISRC code, and UPC code of corresponding album. COMPANY shall
account to CD Baby utilizing the unique identifiers supplied to COMPANY by CD
Baby when CD Baby provides the applicable metadata with respect to the Master
Recording and/or album to COMPANY. COMPANY shall maintain complete and accurate
books and records relating to the subject matter hereof. Upon reasonable notice,
CD Baby shall have the right to audit or authorize a third party to audit
COMPANY's such books and records to verify the completeness and accuracy thereof
and of such statements, at the place in the United States where COMPANY
maintains such records (which is currently and shall remain throughout the term
in Seattle, Washington) or, at CD Baby’s election, at the COMPANY's head office
at 1511 West 40th , Vancouver, British Columbia, Canada, V6M 1V7 where an
additional set of the Company's books and records are kept. Any such examination
shall take place during normal business hours and on at least thirty (30) days'
prior notice and in connection therewith CD Baby and/or its representative shall
be entitled to make and take copies and extracts from such books and records. If
any of CD Baby’s such audits shall reveal a discrepancy of five percent (5%) or
greater in the amounts shown to have been payable to CD Baby, COMPANY shall
reimburse CD Baby their reasonable costs and expense of such audit. In addition,
in order to provide CD Baby with accurate real time information about monies
payable to CD Baby hereunder, COMPANY shall permit CD Baby on-line access to
COMPANY's internal sales reporting system so as to allow CD Baby to monitor
COMPANY’s distribution of downloads and Master Tones, and estimated revenues
generated from such distribution hereunder.

    7.

Third Party Obligations .

   

a.

 In connection with the sale of downloads hereunder, CD Baby shall require that
all Rightsholders shall undertake and agree to be responsible for the payment of
all record royalties due to artists and other persons who performed in the
making of the Master Recordings, and for all mechanical royalties payable to
music publishers with respect to same. Notwithstanding the foregoing sentence,
COMPANY acknowledges and agrees that COMPANY may, in certain territories, be
subject to the obligation to pay mechanical royalties as a distributor of the
Master Recordings in such territories notwithstanding any provision hereof, and
agrees that in such event COMPANY shall accept such obligation and shall pay any
such royalties due, provided that in respect of such payments, COMPANY shall be
entitled to a credit against monies otherwise payable to CD Baby hereunder equal
to the lesser of (i) the royalty actually paid by COMPANY pursuant to such
obligation, if any; and (ii) the then current United States statutory

5

--------------------------------------------------------------------------------

mechanical royalty rate for a single musical composition of three (3) minutes of
playing time. In such events, COMPANY shall provide CD Baby with a detailed
accounting showing such payments made by COMPANY.

  b. In connection with the sale of Master Tones hereunder, CD Baby shall
require that all Rightsholders shall undertake and agree to be responsible for
the payment of all record royalties due to artists and other persons who
performed in the making of the Master Recordings (or digital files embodying the
content thereof) not deemed by CD Baby to be controlled compositions, and
COMPANY agrees that it will be responsible for paying all mechanical royalties
payable to music publishers with respect to same         c. COMPANY shall be
solely responsible for any and all other music publishing licenses required in
connection with its service and the use of materials supplied by CD Baby,
including without limitation any and all of public performance and
synchronization licenses as may be required.


8.

Content and Promotional Opportunities . To the extent that COMPANY, or any of
COMPANY’s approved syndicated, co-branded, or “white label” partners which make
available CD Baby content, has the technical ability to implement a searchable
database of Master Tones through software applications or portable device
interfaces, COMPANY or such approved distributor shall make CD Baby’s Master
Tones available in such searchable database. To the extent that COMPANY offers
promotional opportunities to other similarly situated independent record labels
furnishing recordings for use in COMPANY’s service(s), it will generally afford
CD Baby similar opportunities to participate, subject to special promotions, it
being understood that CD Baby shall be afforded the opportunity to participate
in such special promotions from time to time.

    9.

CD Baby Right of Termination . In the event that COMPANY shall materially breach
this Agreement, including by any failure to account, failure to utilize and/or
update accurate information with respect to any download or Master Tone that
COMPANY elects to distribute, failure to comply with the security obligations
hereunder, or otherwise, then, in any such event, CD Baby shall have the right
upon notice in writing to COMPANY to terminate the term hereof with immediate
effect. No election by CD Baby to waive its right of termination in any
particular instance, shall constitute a waiver of CD Baby's rights in any other
instance.

6

--------------------------------------------------------------------------------


10

Miscellaneous.

      a.

All notices hereunder shall be given by fax or certified mail, return receipt
requested, to the respective addresses below


  To CD Baby: CD Baby, Inc.     5925 NE 80th Avenue     Portland, OR 97218-2891
    Fax: 503-252-3194


  To COMPANY: Charity Tunes Inc.     1511 West 40th Avenue     Vancouver, BC V6M
1V7     Attention: Penny Green     Fax: (604) 408 5177


  b.

CD Baby warrants and represents that it has the right and authority to enter
into this Agreement and to grant to COMPANY all rights specified; all of the
Master Recordings, artwork, metadata, videos and any other materials furnished
by CD Baby to COMPANY or relating to the Master Recordings are controlled by CD
Baby and shall not infringe on the copyrights or other rights of any person or
entity; and that COMPANY shall have the right to exploit same in all manner
hereunder free from adverse claim, subject to the provisions of Paragraph 10(d)
hereof.

        c.

COMPANY warrants and represents that it has the right and authority to enter
into and fully perform this Agreement and that the conduct of its service
complies with all applicable laws and that, without limiting the foregoing, it
shall timely account for and pay all sums becoming due to CD Baby as provided
hereunder, without offset of any kind or nature.

        d.

Each party shall defend and indemnify the other party (including its directors,
members, officers, employees and other representatives) against any third party
claims or expenses and losses resulting from breach of the respective warranty,
including reasonable attorneys' fees and litigation expenses. The indemnifying
party shall defend the other party at the indemnifying party's expense with
counsel approved by such other party (which approval shall not be unreasonably
withheld). Notwithstanding this paragraph or anything to the contrary contained
herein, the total amount of CD Baby’s indemnification of COMPANY or any other
obligation to COMPANY with respect to the subject matter hereof, shall not
exceed in the aggregate the net sum retained by CD Baby (after

7

--------------------------------------------------------------------------------


 

relevant distributions to Rightsholders) from monies received by CD Baby from
COMPANY hereunder.

        e.

Unless required by law, COMPANY shall not disclose or publish the applicable
wholesale price of the Master Tones or the Master Recordings (the "Wholesale
Price") or the percentage of the retail price that COMPANY is obligated to pay
CD Baby pursuant to this Agreement. CD Baby acknowledges that COMPANY is
obligated to file a copy of this Agreement as an exhibit to its quarterly report
on Form 10-QSB which will be due to be filed on October 15, 2006. Within 2
business days of signing of this Agreement, COMPANY agrees to make a request to
the U.S. Securities and Exchange Commission that the Wholesale price may be
treated confidentially and blacked out from any filings of the Agreement with
COMPANY's filed quarterly or other reports. If, within one month of signing this
Agreement, the SEC has not granted such confidentiality to COMPANY, CD Baby
shall have the option of returning any and all payments it has received from the
Company pursuant to this Agreement, and canceling the Agreement.

        f.

This Agreement supersedes any prior discussions or agreements regarding the
subject matter hereof. No change to this Agreement shall be binding unless in
writing signed by both parties. This Agreement shall be governed by California
law and the parties hereby grant to the U.S. District Court for the Central
District of California, or the Superior Court of California, Los Angeles County,
exclusive jurisdiction to hear any disputes arising under or in connection with
this Agreement.

     The parties hereto hereby execute this Agreement as of the date first
written above.

  SOUND REVOLUTION INC.       Date: By: /s/ Penny Green    

--------------------------------------------------------------------------------

    Penny Green     President & CEO

 

  CD Baby, Inc.       Date: By: /s/ Spencer Trowbridge    

--------------------------------------------------------------------------------

    Spencer Trowbridge     Director of Licensing

8

--------------------------------------------------------------------------------

Schedule A: Digital Media Delivery Specifications

I.

Full Song Specification:

TBD By COMPANY and approved by CD Baby

II.

Sample Song Specifications

TBD By COMPANY and approved by CD Baby

III.

Cover Art Formats:

TBD By COMPANY and approved by CD Baby

IV.

File naming:

TBD By COMPANY and approved by CD Baby

V.

Directory Structure:

TBD By COMPANY and approved by CD Baby

VI.

Meta Data Format: Standard CD Baby XML

Here is an example XML document:
<?xml version="1.0" encoding="UTF-8"?>
<album>
<barcode>634479000000</barcode>
<sku>our_tracking_sku</sku>
<distributor>CD Baby</distributor>
<artist_name>Some Artist</artist_name>
<album_title>An Album</album_title>
<record_label>SubLabel</record_label>
<album_length>74:59</album_length>
<release_date>2004-01-10</release_date>
<digital_publish_date>2003-12-04</digital_publish_date>
<c_line>(C) 200? Copyholder Inc.</c_line>
<p_line>(P) 200? Publisher Inc.</p_line>
<genres>
<genre>PRIMARY GENRE: subgenre</genre>
</genres>
<album_description_short>A short description.</album_description_short>
<album_description_long>A longer description, almost always written by
the artist themselves. Likely to contain URLs, copy-pasted press reviews, lots
of
exclamation points, etc.</album_description_long>
<buy_cd_url>http://cdbaby.com/cd/somealbum</buy_cd_url>
<buy_cd_price>$.$$</buy_cd_price>
<similar_artists> similar artists </similar_artists>
<related_albums>
<related_album>
</related_albums>
<tracks>
<track>
<isrc>usmc454545098</isrc>
<base_filename>our_tracking_sku-01</base_filename>
<track_number>1</track_number>
<track_title>It's a Song</track_title>
<track_artist>Some Artist</track_artist>
<track_length>10:42</track_length>


9

--------------------------------------------------------------------------------

<track_composer>Composer Guy, Composer
Gal</track_composer>
<track_publisher>Publisher Guy, Publisher
Gal</track_publisher>
</track>
[ .... etc. ....]
</tracks>
<graphic>
<filename>graphicfile.jpg</filename>
<format>jpeg</format>
<dimensions>800x800</dimensions>
</graphic>
</album>


10

--------------------------------------------------------------------------------

Schedule B

1.

Delivery of Digital Encoded Content (Master Recordings) . Digital Encoded
Content includes 1 XML File per UPC, accompanying digital audio files per UPC
and 2 digital image files per UPC as detailed in the specifications in Section
A.

      2.

Encoded Content.

      2.1.

CD Baby agrees to provide the licensed Master Recordings at the rates set forth
below. All rates are subject to change by CD Baby upon notice in writing.

      2.2.

Initial Encoding/Delivery: Est. 100,000 Track Initial Delivery as provided at
$.10 per file.

      2.3.

Monthly New Release Delivery Cost: $.10 per file, to be billed by CD Baby and
paid by COMPANY on a monthly basis when applicable.

      2.4.

Custom Format, Bitrate, XML, Image Specifications to be agreed on a case-by-case
basis.

      3.

Methods of Delivery .

      3.1.

CD Baby agrees to provide 250GB "Industry Standard" Firewire drives and FTP
deliveries at the rates detailed below.

     

3.1.1.

 Hard Drives procured by CD Baby on COMPANY's behalf at the following costs:


    3.1.1.1.

250 GB Firewire $350

            3.1.1.2.

500 GB Firewire $600

            3.1.1.3.

1000 GB Firewire $1,000

           3.1.2. Hard Drives procured by Customer and provided to CD Baby:
$50.00 per Hard Drive loading fee.


  3.2.

Standard FTP Deliveries.

        3.3.

Custom FTP requests agreed upon by CD Baby and Customer.


4.

Shipment. CD Baby agrees to provide the Digital Media Encoded Content via Hard
Drive.

      4.1.

Domestic: FedEx Express 2 day courier – To be paid by COMPANY.

      4.2.

International: FedEx Express 2 day courier – To be paid by COMPANY.

11

--------------------------------------------------------------------------------


5.

Delivery Schedule of Encoded Content .

      5.1.

Initial Delivery of digital Masters Recordings: To be determined by COMPANY and
CD Baby.

      5.2.

New Release Schedule of digital Master Recordings: To be determined by COMPANY
and CD Baby.

      6.

Deposit and Payment for Encoded Content.

      6.1.

COMPANY agrees to pay CD Baby a fifty percent (50%) deposit for the initial bulk
delivery. This deposit is required no later than fifteen (15) business days
after the execution of the contract. COMPANY will not receive a delivery until
the deposit is received. This deposit will be applied to initial invoiced
amount.

      6.2.

Payment for initial content delivery is required in full no later than thirty
(30) calendar days following rendition of invoice. Invoices will be issued via
email upon delivery of digital files and/or and the shipment by CD Baby of
physical media (Hard Drives).

      6.3.

Payment of ongoing monthly charges is required no later than thirty (30)
calendar days following rendition of invoice. Invoices will be issued via email
upon the delivery of monthly new release updates either via ftp or otherwise
agreed upon delivery method pursuant to paragraph 3 of this Schedule B.

      6.4.

All payments are required to be made in US Dollars unless otherwise agreed upon
by CD Baby and COMPANY.

12

--------------------------------------------------------------------------------